Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 18, 2019

The Court of Appeals hereby passes the following order:

A19A1454. RONALD ELLISON v. GEORGIA DEPARTMENT OF
    COMMUNITY HEALTH.

      Ellison filed a notice of appeal in which he requested that the Clerk of the
Superior Court of Dougherty County omit nothing from the record on appeal. It
appears from the record that Ellison submitted a brief to the Superior Court in support
of his petition for judicial review of an administrative decision. Specifically, the
record contains a brief filed by the Georgia Department of Community Health on
September 6, 2017, that states it is in response to a “Petitioner’s Brief.” However, the
record transmitted to this Court does not include Ellison’s “Petitioner’s Brief.”
Without that brief, we cannot assess the Department’s assertion that Ellison failed to
make certain arguments to the Superior Court.
      Accordingly, we hereby order that the case be REMANDED to the Superior
Court of Dougherty County for supplementation of the record with the “Petitioner’s
Brief” submitted by Ellison and referred to by the Department in their September 6,
2017, responsive brief. We further order that the Clerk of the Superior Court of
Dougherty County then transmit the supplemented record to this Court for re-
docketing in this Court.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/18/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.